Alvie Clark was convicted of the possession of intoxicating liquors, and fined one hundred and fifty dollars, from which conviction he appeals here.
It appears that the appellant, in company with Arch Thomas and Roy Ellis, was in a Ford runabout on a certain highway in Tippah county, Mississippi. Ellis had gotten out of the car and secured a bottle of whisky, and, seeing the officers, handed the whisky to Thomas, and told him to break it. The appellant was driving the car, and, when they saw the officers, he speeded the car up attempting to escape, the three persons being together in the car. The officers pursued and overtook them and secured the bottle, but did not see the appellant with the bottle. The prosecution was begun in the justice of the peace court, and in that court one of the defendants stated *Page 459 
that they were "in cahoots" in the liquor. So far as we know, the word has not been judicially defined, but in colloquial use we understand it to mean jointly interested in the property, or common participants in the enterprise.
We think the fact that the three were together under the circumstances disclosed by the evidence, and that they had the whisky and, when they saw the officers, the appellant tried to get them out of reach of the officers so as to prevent an arrest or search, made him a participant in the crime. In misdemeanors, all persons aiding, abetting, or assisting in crime are principals. Applying this principle to the present case, the conviction must be sustained.
Affirmed.